PARRISH, Judge.
Willis Breshears (defendant) appeals a misdemeanor conviction in a court-tried ease. He was charged with and found guilty of violating § 304.016.4(1), RSMo 1994, by driv*589ing a vehicle to the left side of the roadway at a location where the view was obstructed by a hill.
Defendant’s trial was held October 31, 1995. After finding defendant guilty, the trial court set sentencing for November 28, 1995. Defendant filed a motion for new trial that was heard and denied November 28, 1995. The trial court then granted allocution and sentenced defendant to pay a fine in the amount of ten dollars and costs. Defendant paid the fine and costs that day. The record does not reflect that payment of the fine and costs was made under protest or with any reservation. Notice of appeal was filed December 7,1995.
“In order to preserve any issue for appeal in a criminal case where the sentence consists of a fine and costs, the defendant must make payment of the fine under circumstances that record the payment as not voluntarily made, if payment occurs before appeal.” State v. Hamm, 807 S.W.2d 692 (Mo.App.1991), citing State v. Welch, 701 S.W.2d 770, 771 (Mo.App.1985). See also State v. Zeigenbein, 878 S.W.2d 512, 513 (Mo.App.1994). Appeal dismissed.
CROW, P.J., and SHRUM, J., concur.